Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified papers required by CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/19/2021 has been considered.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an image forming apparatus comprising a moving unit having a line conductor to connect an intermediate electrical contact to a unit electrical contact, a portion-to-be-guided to be guided by a main body guide portion of the apparatus main body, wherein the portion-to-be-guided including a first protrusion and a second protrusion, the first protrusion and the second protrusion protruding in a second direction from the end surface of the frame and - 33 -10209990US01 extending in a first direction, the first protrusion being supported from under the first protrusion by the main body guide portion of the apparatus main body, the second protrusion being located above the first protrusion and facing the first protrusion, and wherein at least part of the line conductor is located in a recess formed by the first protrusion, the second protrusion, and the end surface, the at least part of the line conductor extending in the first direction.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References listed on Form PTO-892 included herewith are cited as related art.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOANG X NGO/Primary Examiner, Art Unit 2852